﻿It is with great pleasure. Sir, that I congratulate you on your election to the presidency of the General Assembly, a role for which your extensive experience in international relations, your legal training and your interest in human rights qualify you highly. The excellent relationship between Australia and Malta is of long standing, based on extensive family and community ties as well as on our strong and active membership of the Commonwealth, and we do look forward to working very closely with you. I would also like to join others in extending warm welcome to Namibia and Liechtenstein, the newest Members of the United Nations.
We meet today in the General Assembly on the eve of the recreation of a united Germany, an event which marks, as no other could do so clearly, the end of the post-war era. It is an era which has been dominated by the cold war and nuclear confrontation, but which has also seen extraordinary change: the end of the European colonial empires and the re-emergence of the independent nations of Africa and Asia) the economic reconstruction and ever closer political association of Western Europe; and, starting with the creation of the World Bank and the International Monetary Fund, and the specialised agencies of the United Nations, the growth of multilateralism on a remarkable and unprecedented scale.
However, the poet-war era has left for us many problems that still remain to be solved. Iraq's aggression in the Gulf has shown that the habits of millennia are not going to change overnight, and that the arrogance of military power remains a scourge with which the world will still have to deal. 
The scourges of hunger, ill-health, poverty and debt also remain to an intolerable extent, threatening to widen rather than narrow the already alarming gulf between North and South. The scourge of racism, and ethnic and religious hatred, still remains to be purged from many countries and regions. And there is another scourge - the impact of human activity upon the sustaining environment o£ our planet itself - a scourge whose magnitude we are only now beginning to recognise.
The challenge for us all in the new era ahead of us, as relationships, policies and attitudes that had been frozen for so long continue to unfreeze, as the cold war becomes the great thaw, is for us to confront and overcome these scourges once and for all. If that is to happen, we will need, above all else, to develop habits of mind which are co-operative rather than confrontational, and habits of action which are instinctively multilateral. 
Whether the challenge goes to the physical security of nations, the economic health of their peoples, the environmental integrity of the planet itself, or any other problem that no nation can solve wholly by itself. we have to derive inspiration from the thought that we are one world and can each survive only if we can all act collectively.
There is nothing inevitable about the development of any such approach. although events of recent weeks and mouths can certainly give us heart. The trends that will shape the new era are our own to make. Indeed. it is the actions over the next few years of the very men and women who have been assembled in this building over the last week that will launch that era for good or for ill. The world has been given a second chance. and this time we must not again take a false turn.
How we shape the security system of the new era is being comprehensively tested at its outset by the present Gulf crisis. If unity holds in this instance, if the community of nations, acting together under the authority of the United Nations Charter and with the full support of the Security Council, succeeds in demonstrating beyond doubt that aggression does not pay and cannot succeed, then that demonstration effect will weigh heavily on those nations, particularly those with great comparative regional power, which might in the future be tempted to settle disagreements by intimidation and force. If our resolve weakens, the demonstration effect will be equally convincing in its message that the international community is powerless to enforce decisions that we all recognise to be just. Such an outcome is unthinkable.
The crisis in the Gulf can be only resolved on the basis of the conditions set by the United Nations Security Council resolutions being fully and unequivocally met. That is by Iraq's complete withdrawal from Kuwait, the restoration of the legitimate Kuwaiti Government, and the release of all foreign nationals who want to leave. It is Australia's hope that those objectives can be met through the rigorous application of sanctions pursuant to Security Council resolutions 661 (1990), 665 (1990) and 670 (1990). Military-strike action cannot and should not be wholly ruled out at the end of the day should all other means of resolving the crisis fail, but Australia shares the universal hope that sanity will prevail and that a peace without appeasement will be achieved without the horrors of war having to be contemplated.
We can draw both encouragement and hope for the future from tin unprecedented level of international co-operation to meet the crisis, co-operation that has enabled the Security Council to respond promptly and effectively and has restored the Council to its proper central place in international security. The greater willingness of the five permanent members of the Security Council to work together has not only held the line in the Gulf crisis, but has been a crucial factor in what we now hope is the imminent resolution of the Cambodian problem - a problem that not only has involved many years of tragedy for the Cambodian people, but has been a severe ongoing challenge to the security of the South-East Asia region.
A detailed framework for a comprehensive Cambodian settlement has been drafted and agreed by the Permanent Five over the course of this year, and has now been accepted in its entirety by a meeting of the Cambodian parties convened by the Paris Conference co-Chairmen in Jakarta last month. That framework document - baaed in significant part, we are gratified to note, on ideas developed by Australia for an enhanced United Motions role - involves two central components first, the creation of a fully representative Supreme National Council to embody the sovereignty of the Cambodian nation; and, secondly, a role for the United Nations that extends not only to traditional peace-keeping activity and an increasingly common electoral organisation, but also to responsibility for key elements of civil administration in the transitional period pending free and fair elections. The Supreme National Council has been formally established. It will occupy the Cambodian seat in the United Nations, and the process of putting in place a final comprehensive settlement, endorsed by a reconvened Paris Conference, is well under way. A number of matters, procedural and substantive, do remain to be negotiated, and there is bound to be some faltering before the process is complete, but the commitment of relevant countries and parties to finally achieving peace is now such that it is possible, after years of frustration and disappointment, to be much more optimistic than ever before that a durable peace will shortly be achieved.
For some other long-running regional conflicts the outlook is much less, bright. Pre-eminent among them is the Palestinian issue, which, whatever the outcome of the Gulf crisis, will simply not go away until it is resolved in a manner that meets the basic needs and aspirations of Palestinians and Israelis. Australia has consistently expressed support for a peaceful resolution of the Arab-Israeli dispute on the Palestinian issue on the basis of Security Council resolutions 242 (1967) and 338 (1973). We assert Israel's right to live within secure and recognized borders, but we also acknowledge that of the Palestinian people to self-determination, including its right to an independent State if it so chooses. We regard the proposals for the establishment of an Israeli-Palestinian dialogue as a step towards the achievement of a peaceful settlement, and encourage all the involved parties to pursue that dialogue with real and sustained commitment.
One aspect of the issue that continues to hinder the peace process is General Assembly resolution 3379 (XXX) of 1975 equating Zionism with racism. Australia remains strongly opposed to that resolution, which only exacerbates the differences between the parties. We hope that, with the revitalisation of its role and responsibilities in promoting international co-operation, the United Nations will rescind the resolution. 
Another Middle East issue of continuing concern, as we heard earlier this afternoon, is the situation in Lebanon, a country torn apart by conflict for 15 years now. The Taif Agreement, concluded in October last year by the Lebanese themselves with the support of the Arab League, represented a welcome breakthrough. The international community should stand ready to assist Lebanon in achieving peace, but the essential requirement is that there be a commitment from all the parties in Lebanon to national reconciliation, and a willingness to compromise to arrive at a negotiated solution. If anything has become clear over the last 15 years, it is that a lasting solution cannot be imposed by force.
The continuing troubles in Cyprus are another instance of entrenched attitudes making reconciliation extremely difficult. The failure of the attempt to revive the inter-communal talks in February was particularly disappointing. Prospects for progress will remain bleak unless there is a real determination to succeed on both sides and a willingness to enter into negotiations free of pre-conditions. Australia continues to support the efforts of the Secretary-General to promote a negotiated solution, in the belief that that is the route by which a just settlement is most likely to be reached.
That just settlements of apparently intractable problems can be reached with the help of the international community is amply demonstrated by recent events in southern Africa. In Namibia the United Nations mounted one of the most complex peace-keeping operations in its history and played a vital role in guaranteeing the impartiality of the elections and of the transition process. And in South Africa itself the Government has over the past few months at last begun to take steps towards negotiations with the representatives of the majority of South Africans and towards dismantling the repressive and brutal system of apartheid. 
The Australian Government warmly welcomes the statesmanship shown to date by President De Klerk, but urges the South African Government to move as soon as possible into substantive constitutional negotiations and to remove the remaining legislative cornerstones of the apartheid system. More does need to be done before those who have suffered under apartheid and those who support their struggle can be confident that developments in South Africa do constitute profound and irreversible change. We believe that sanctions imposed by the international community have played a central role in bringing about the important changes now under way, and that the sanctions pressure should not yet be reduced or lifted. But we hope the time will rapidly come when it can be. 
For Australia, the South Pacific is also an area of vital interest, and we continue to encourage processes of political development in the region. We are gratified in this respect by the continuing success of the Matignon and Oudinot Accords in creating a constructive and peaceful environment in New Caledonia for the working out of that country's political future. Equally, however, we continue to be deeply disappointed at the backward steps that occurred in Fiji with the events of 1987 and the recent promulgation of a Constitution which, while marking a welcome return to representative constitutional Government, none the less in the process builds new and far-reaching racially discriminatory principles into the Fijian political system.
Two countries in the Pacific which have been frustrated in fully developing a political identity of their own are the Federated States of Micronesia and the Marshall Islands, and Australia believes the United Nations has a constructive role to play in this respect. The full fruits of self-government which should have followed their legitimate acts of self-determination have been denied to then by legalistic approaches to the question of their political status. The continued application of the trusteeship regime to them not only belittles what they have already achieved in establishing independent political identities, but imposes practical disadvantages on them in their pursuit of national development.
If the coming era is to learn from the mistakes of the past, we need not only to find new co-operative ways of resolving regional problems - whether these be potentially global or much more limited in their consequences - but also to tackle with determination and stamina the most alarming global security problems of the cold war era - the upward spiral of arms procurement and the proliferation of increasingly more destructive weapons. That task is all the more important in our increasingly multipolar world. While the progress made by the United States and the Soviet Union in their bilateral negotiations is evidence of super-Power commitment to a more peaceful world, it should also now be complemented by progress in multilateral disarmament negotiations,
We in Australia are proud of our commitment to the process of disarmament and intend to redouble our efforts to capitalise on the current circumstances to achieve specific disarmament goals in the multilateral context, particularly in relation to chemical and nuclear weapons. Significant progress on the achievement of a chemical weapons convention has been made in the last year, but the need to conclude this convention is now greater than ever, and the opportunity to do so must be seized. Australia believes that a decisive step towards this goal would be a ministerial-level meeting of the Conference on Disarmament to be held as soon as possible.
We also continue to work assiduously to eliminate nuclear weapons. Australia is proud of its part, together with the other members of the South Pacific Forum, in the creation of the Treaty of Rarotonga, which has established a nuclear-free zone in the South Pacific. We will not rest until a comprehensive test-ban treaty has been achieved with appropriate verification procedures. To help move towards that goal, Australia will be once more proposing, with New Zealand and other sponsors, a draft resolution on a comprehensive test ban this year and looks forward again to achieving strong support for it. We would wish this support to be carried over to the Conference on Disarmament in Geneva, which is the appropriate forum for a comprehensive test ban to be negotiated. We are, therefore, pleased that the Conference on Disarmament has this year re-established an Ad Hoc Committee on a nuclear-test ban, which will provide the opportunity for important preparatory work to a comprehensive test-ban treaty to be undertaken. 
Australia was an active participant in Geneva at the recent Review Conference of the nuclear non-proliferation Treaty. Despite the Conference's regrettable inability to adopt a final declaration, we none the loss consider it to have been a considerable success. Reaching agreement, as it did, on a number of important issues, in particular the question of full-scope safeguards as a condition for nuclear supply. We will be working to build on the achievements of the Conference and to set the scene for a successful review and extension of the Treaty in 193S. The non-proliferation Treaty is an absolutely essential foundation on which the new relationships of the coming era must be built.
The acquisition of conventional weapons continues at an alarming rate in many parts of the globe. Often scarce resources are diverted from social and economic development to military expenditure. Australia supports measures by all State· to reduce military budgets and to implement confidence-building measures which will reduce the risk of conflict.
The world community, while it is working together for a future of common security, has a second chance to show its equal determination to create a future of common prosperity. Meeting economic challenges is no less important than meeting security challenges if we are to provide guaranteed life and health for our children, and a fulfilling life for all our citizens.
Australia supports the efforts made by the United Nations in mobilising international support for development efforts. The eighteenth special session of the General Assembly in April highlighted a new sense of commitment and renewed optimism for global economic co-operation. The globalization of economic problems has been accompanied by a growing awareness that their resolution can be achieved only by a sustained international partnership. 
Australia is particularly concerned at the human cost of heavy national indebtedness, which severely compromises development efforts in many countries. Debtors and creditors need to address the issues raised by that indebtedness again in a spirit of international economic co-operation and in a way that addresses not only the immediate but in addition the long-term problems of the nation in question. Debt-reduction packages should be implemented in such a way as to enhance credit-worthiness and new money flows, and to support reform progress in heavily indebted countries.
Australia firmly believes that, whatever may be the contribution of debt reduction and development co-operation programmes, the expansion of global trade is central to economic growth and development.
The Uruguay Round of Multilateral Trade Negotiations under the auspices of the General Agreement on Tariffs and Trade (GATT) is fundamentally about creating a more secure, stable and open international economic environment. GATT provides a framework of rights and obligations within which economic ambition can be channelled to the benefit of all countries, and not just the few most powerful. That is why the success of the Uruguay Round is so important. Between now and the final ministerial meeting in Brussels in December, all participants in the negotiations will have to intensify their efforts, and develop more of a spirit of compromise than has so far been evident, if a successful outcome is to be achieved. Nobody should be in any doubt that failure of the Uruguay Round would be disastrous for the world trading economy, for all the developing nations dependent on selling their commodities in the international marketplace and, indeed, for all the people we represent.
In addition to the abiding issues of security and economic development, there is a "third agenda" of problems now being given much increased prominence in international relations - problem that are either too big for each country to solve individually or which are of a character that global action or global pressure can very much help to solve. In areas such as threats to the global environment, health problems like AXDS, the illicit narcotics trade and the problem of refugees and displaced persons, global interdependence is an omnipresent reality, and Multilateral diplomacy an indispensable necessity. The era which we are entering is Marked by the Multiplication of such problems, and the quality of life of the people we represent will be very Much determined by our ability to solve them.
The global environment is certainly one of the key international issues of the 1990s. We are working towards the 1992 United Nations Conference on Environment and Development which should deal with these two issues in an integrated way. The Conference will not succeed, however, unless considerably more effort is put into reconciling the conflicts between environmental and economic development policies. The two are not inconsistent: the goal of sustainable development can be achieved. But if the United Nations is to lead international efforts in this sphere, we must stop discussing the processes and start debating the substance. For the United Nations to make the most constructive input into solving these problems, there has to be greater co-ordination between the United Nations environment agencies, such as the United Nations Environment Programme (UNKP) and United Nations development agencies, such as the United Nations Development Programme (UNDP) and the United Nations Conference on Trade and Development (UNCTAD). There is no obvious need for more agencies and institutions to deal with these issues; we do used to strengthen our existing institutions and to improve communication and co-ordination between them. 
Australia is a strong supporter of the Antarctic Treaty System which reflects the purposes and principles of the United Nations Charter and has brought peace. stability and remarkable international co-operation to a very special region of the globe. Moves are sow under way, with strong support from Australia, for the establishment within the Antarctic Treaty System of a far-sighted comprehensive environmental protection regime. One aspect of which would, it is hoped, be a permanent ban on mining and oil drilling within the region, to guarantee once and for all the permanence of its uniquely fragile and irreplaceable environment. I would urge those countries not currently involved in these discussions but interested in promoting environmental protection in Antarctica to join the Antarctic Treaty, for it is only through that framework that an effective regime can and will be put in place.
Two other issues directly and immediately affecting the lives of individual citizens also particularly require concerted international action. The 1990s have been declared the Decade against Drug Abuse. Australia will continue to strive - in multilateral forums, with bilateral assistance, and by domestic action - to reverse the growth of this menace. In the global struggle against the AIDS pandemic Australia has supported the central co-ordinating role of the World Health Organisation and is providing financial assistance to its Global Plan AIDS for the development of national AIDS programmes, particularly in South-East Asia. and the Pacific and Indian Ocean island countries.
Human rights issues generally remain very much part of the new international agenda. The most important factor in establishing human rights in this new era will be the spread of democracy to those parts of the world where democratic and freedom are still unknown. The growth of democracy in Eastern Europe has already seen an encouraging reduction in East-West confrontation in the human rights arena. We have welcomed, in particular, a new spirit of co-operation that has become evident in the Commission on Human Rights.  
Unfortunately, the record in human rights in all too many parts of the world has not been all positive over the past year. Australia is appalled at the treatment of innocent civilians caught up in the Gulf crisis and condemns in the strongest terms restrictions imposed by the Government of Iraq on the freedom of movement of hostages held in that country and in Kuwait. Closer to home, Australia is also concerned with continuing restrictions, on democratic and individual freedom, in both China and Myanmar, and we appeal to all involved in the situation in Sri Lanka to end the cycle of violence which is destroying the fabric of country in that nation. We frankly acknowledge that Australia’s own past is not without blemish in regard to human rights, in particular concerning the treatment of Aboriginal and Torres Strait Islander people. However, we have progressed along the path of rectifying those injustices. We welcome international scrutiny of our efforts and are prepared to engage in dialogue with any interested country at any time on such issues. We take the view that the question of conformity to international human rights standards is not each country's own internal business, but the world’s business.
I said at the outset that, as we move beyond the post-war era, the world has been given a second chance. This body, the United Nations, has also been given a second chance, and we, its Members, have to ensure that it is capable of grasping this opportunity. In many ways, the founders of the United Nations were far-sighted and built structures that will now stand us in good stead. In other respects, it is clear that they could not have foreseen the circumstance of this new era and we should not shy away from change, from discarding of long-established conventions and procedures and from the creation of new structures and new ways of doing things which better suit the new times. Our guiding criterion should be that we wish the United Nations to be effective and to influence events, rather than to be passively shaped and overwhelmed by them.
One area in which demands on the United Nations are obviously likely to grow in the new era is in the performance of conflict resolution and peace-keeping functions. Indeed, already over the past two years, five peace-keeping operations have been established and several others foreshadowed, including, of course, the comprehensive efforts that will be required in Cambodia. The peace-keeping function is still hampered by political, legal, financial and administrative, problems. Australia advocates the need for greater efficiency and economy in peace-keeping and for the whole peace-keeping area of United Nations activity to be put on a firmer financial end administrative footing. I welcome the steps the Secretary-General has recently taken to improve co-ordination and financing of peace-keeping but note that much more still needs to be done.
There is an urgent need to improve the ability of the United Nations, not only to service the demands of its members in regard to peace-keeping and peace-making, but also to deal with the major new issues of global interdependence, of which I spoke earlier. These major issues must be taken up more substantively and effectively than they are currently in the way different intergovernmental forms of the United Nations’ economic and social sector, and this sector needs to be drastically restructured if we are to see the same revival in the economic aspects of the United Nation’s role that we have seen on political issues. Equally there must be better central co-ordination and clearer common purpose among the various agencies and bodies of the United Nations, if each is to play its proper role in attacking Multisectoral problems that can be resolved only if they act together.
As far as the Organisation as a whole is concerned, universal Membership should remain our central principle. In this connection, Australia regards as a relic of the past era the continued absence of the two Koreas from the ranks of United Illations Membership. The Republic of Korea has stated its desire to become a full Member and we support admission of both Korean States either simultaneously or separately.
The resolutions of this organ of the United Nations, the General Assembly, embody the views of the broad membership of the Organisation. We need to make better use of these annual sessions of our general membership. Let us not be reluctant to remove from our agenda many items that are there by custom, and get rid of many time-wasting, if time-honoured, procedures. Let us use this Assembly to set the norms and standards of correct international behaviour in this new era.
The Security Council is showing us how well it can work. At the same time, we have to acknowledge that the world has changed since 194S and that there will be increasing and legitimate pressure to ensure that the membership of the Council better accords with today's realities. In any consideration of restructuring, our principal concern must be for the effectiveness of the Council and we need to be certain that what we do enhances, and does not risk undermining, the efficiency with which the Security Council is currently able to undertake its central role in international peace and security.
The Secretariat, which itself has in the past been the victim of cold war pressure, requires re-examination to ensure that its structures end its methods of recruiting its top people, both men and women, are best suited to the need· of the Organisation in the new era, when the demands upon them will grow ever more immense.
Two years ago, when I first addressed the United Nations as Foreign Minister of Australia, I drew inspiration from the Charter and from the important role my great Australian Labour predecessor, Mr. Herbert Vere Evatt, played in the founding of the United Nations. I continue to carry in my mind his vision as to what this institution he helped create should achieve - peace, justice and decent standards of living for all the peoples of the world.
The nations of the world are now entering a new era of co-operation; we are breaking new ground as we at last accept in full our international responsibility to Met aggression and to resolve regional disputes. And in doing this we have recommitted ourselves and our countries to pursue peace and to end human suffering - not in an ad hoc, almost accidental manner, but as part of a growing international determination that we can make no excuses to our constituents, or to our children, if these goals of peace and development cannot be achieved. 
This Organisation at last holds out to its members the promise its founders envisaged. But that promise will not be self-fulfilling. There is a historic obligation on us, the Members of the United Nations, to take up at this time and build on the new spirit of international co-operation, to bend our efforts to bolster the new multilateral framework for global peace and security, to act vigorously on the economic challenges before us, and to tackle co-operatively all the social, environmental and health issues which demand global remedies. We have another opportunity to put it right and this time that opportunity must not be lost.
